                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
  IN RE:
                                                        CHAPTER 13
  Stanley M. Ferenc,                                    CASE NO. 19-40109-PJS
  Dynah N. Duncan-White,                                JUDGE PHILLIP J. SHEFFERLY
                              DEBTORS.
  _______________________________________/

       TRUSTEE’S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN

       NOW COMES the Chapter 13 Standing Trustee, David Wm. Ruskin, and objects to
confirmation of the Chapter 13 Plan in the above matter pursuant to L.B.R. 3015-3(a) (E.D.M.) as
follows:

       1.      Based upon the debtors’ Schedule I, debtor’s spouse discloses net income from the
operation of a business in the amount of $1,222.00, however, the debtors have not attached a
statement showing gross receipts, business expenses and total monthly net income as required by
Line 8a of Schedule I. Accordingly, the Trustee requests the debtor make the appropriate
amendments to correct these omissions so that the Trustee can determine whether the debtors’ Plan
complies with 11 U.S.C. Section 1325.

         2.     The debtors have failed to provide copies of the debtors' 2018 Federal Income Tax
returns prior to the First Meeting of Creditors as required by 11 U.S.C. Section 521(e)(1)(2)(A).
The Trustee therefore requests that the debtors produce the debtors' 2018 income tax returns no
later than 14 days prior to the scheduled Confirmation Hearing in order for the Trustee to determine
whether the debtors' Plan complies with 11 U.S.C. Section 1325(b), 11 U.S.C. Section 1325(a)(3)
and 11 U.S.C. Section 1325(a)(6).

       3.      As of March 7, 2019, the Trustee has not been served with a true copy of the debtors'
Payment Order, nor a copy of an Electronic Transfer of Funds Payment Order, nor an Order
excusing the requirement for the same, as required by E.D. Mich. L.B.R. 1007-1(c).

       4.      Class 5.2 of the debtors’ Chapter 13 Plan fails to indicate whether the obligations
owing to the City of Dearborn and the Wayne County Treasurer are to be “crammed” or modified.
Accordingly, Trustee is unable to determine whether the debtors’ Plan complies with 11 U.S.C.
Section 1325.

        5.     Based upon the debtors’ Schedule I, the debtors prorate the debtors’ tax refund in
the amount of $108.00 per month, however, based upon the debtors’ 2017 tax return, the debtors
had in excess of a $6,600.00 tax liability. Further, based upon the debtors’ testimony at the First
Meeting of Creditors, the inclusion of prorated tax refunds are in error. Accordingly, debtors’ Plan
may not feasible and may fail to comply with 11 U.S.C. Section 1325(a)(6).

       6.     Based upon creditor, 2000 Real Estate LLC’s proof of claim, Pacer Claim No. 10-
1 and based upon Creditor’s Objections to Confirmation, the obligation owing to 2000 Real Estate



  19-40109-pjs      Doc 39     Filed 03/08/19     Entered 03/08/19 08:41:01        Page 1 of 3
LLC was fully matured and due and owing at the time the debtors filed this Chapter 13 case.
Accordingly, it appears this obligation is misclassified in Class 4 of the debtors’ Chapter 13 Plan.
Further, the required monthly payments to creditors proposed in debtor’s Chapter 13 Plan exceed
the monthly Plan payments proposed. Accordingly, debtors’ Plan fails to comply with 11 U.S.C.
Section 1325.

       7.     The Trustee is simultaneously filing objections to the debtors' claimed exemptions.
To the extent that such objections are sustained, the debtors' Plan may fail to comply with 11
U.S.C. Section 1325(a)(4).

        8.      Based upon the debtor’s testimony at the First Meeting of Creditors, the debtor has
applied for Social Security disability, however, the debtor is in the process of pursing this claim
and has retained an attorney. The Trustee therefore requests the debtor provide documentation
regarding this claim as well seek Court approval for the retention of non-bankruptcy Counsel so
that the Trustee can determine whether the debtors’ Plan complies with 11 U.S.C. Section 1325.

       WHEREFORE, the Chapter 13 Standing Trustee requests this Honorable Court deny
confirmation of the debtors' Chapter 13 Plan unless modified to meet these objections.


                                     OFFICE OF DAVID WM. RUSKIN, STANDING
                                     CHAPTER 13 TRUSTEE

  Dated: March 8, 2019                By: ___/s/ Lisa K. Mullen__
                                      LISA K. MULLEN (P55478)
                                      THOMAS D. DECARLO (P65330)
                                      Attorneys for Chapter 13 Trustee,
                                      David Wm. Ruskin
                                      1100 Travelers Tower
                                      26555 Evergreen Road
                                      Southfield, MI 48076-4251
                                      Telephone (248) 352-7755




  19-40109-pjs      Doc 39     Filed 03/08/19     Entered 03/08/19 08:41:01        Page 2 of 3
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT

  IN RE:
                                                         CHAPTER 13
  Stanley M. Ferenc,                                     CASE NO. 19-40109-PJS
  Dynah N. Duncan-White,                                 JUDGE PHILLIP J. SHEFFERLY
                              DEBTORS.
  _______________________________________/

            CERTIFICATE OF SERVICE OF TRUSTEE'S OBJECTIONS TO
                    CONFIRMATION OF CHAPTER 13 PLAN

       I hereby certify that on March 8, 2019, I electronically filed the Trustee’s Objections to
Confirmation of Chapter 13 Plan with the Clerk of the Court using the ECF system which will
send notification of such filing to the following:
       The following parties were served electronically:
               BABUT LAW OFFICES PLLC
               700 TOWNER STREET
               YPSILANTI, MI 48198-0000

       The following parties were served via First Class Mail at the addresses below by depositing
same in a United States Postal Box with the lawful amount of postage affixed thereto:

               Stanley M. Ferenc
               Dynah N. Duncan-White
               2640 Raymond Drive
               Dearborn, MI 48124-0000



                               ________/s/ Vanessa Wild___
                               Vanessa Wild
                               For the Office of David Wm. Ruskin
                               Chapter 13 Standing Trustee - Detroit
                               1100 Travelers Tower
                               26555 Evergreen Road
                               Southfield, MI 48076-4251
                               (248) 352-7755




  19-40109-pjs       Doc 39     Filed 03/08/19       Entered 03/08/19 08:41:01    Page 3 of 3
